 ASTRONAUTICS CORP. OF AMERICA623Astronautics Corporation of AmericaandInternationalBrotherhood of ElectricalWorkers, Local 494, AFL-CIOAstronauticsCorporation of AmericaandPhyllis L. FlikeidAstronautics Corporationof AmericaandInternationalBrotherhood of ElectricalWorkers,Local 494,AFL-CIO.Cases30-CA-384, 30-CA-397, and 30-RC-434.May 16, 1967DECISION AND ORDERRespondent's president on June 21, 1966, did not violate Section8(a)(1) of the Act2The General Counsel excepts to the failure of the TrialExaminer to find that Respondent's letter of June 15, 1966,contained a threat of loss of existing benefits if the employeesvoted in favor of the Union,in violationof Section 8(a)(1) of theAct.We agree. Respondent's letter to all its employees,statingthat "Under the law, an employer is not required even to continuein effect itsexistingbenefitsif a union wins Bargaining is a two-way street and it starts from scratch," carries with it the coerciveimplication that the employees may wind up with less than whatthey already have, in the event they exercise their lawful right tobargain collectively, and, accordingly, violates the ActWefurther find that these statements, when viewed in the context ofother violations committed by Respondent, are sufficientlyseriousto justify the issuance of a remedial order. Compare,Howell Refining Company,163 NLRB 18 (1967)BY MEMBERS FANNING, BROWN, AND JENKINSOnDecember 23,1966,TrialExaminerAbraham H. Mailer issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. The Trial Examiner further found that theRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint andrecommendeddismissaloftheseallegations.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision with a supporting brief. TheGeneralCounsel filed cross-exceptions to theDecision with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions, and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,'and recommendations of the Trial Examiner, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, AstronauticsCorporation of America, Milwaukee, Wisconsin, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.iIn the absence of exceptions,we adoptproformathe TrialExaminer's recommendation that certain statements made byTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEABRAHAM H.MAILER, Trial Examiner: In Case30-CA-384, InternationalBrotherhoodofElectricalWorkers, Local 494, AFL-CIO, herein referred to as theUnion, filed a charge on May 2,1 a second amended chargeon May 23, and a third amended charge on June 27. InCase 30-CA-397, Phyllis L. Flikeid filed a charge onMay 17. Upon the aforesaid charges, the Regional DirectorforRegion 30 of the National Labor Relations Board,herein called the Board, on July 29, issued a consolidatedcomplaint on behalf of the General Counsel of the BoardagainstAstronauticsCorporation of America, hereincalledtheRespondent,allegingviolationsofSection 8(a)(1), (3), and (4) of the National Labor RelationsAct, as amended (29 U.S.C. Sec. 151,etseq.),herein calledthe Act. In its duly filed answer, Respondent denied thecommission of any unfair labor practice.In Case 30-RC-434, pursuant to a petition filed by theUnion on April 20, and a Decision and Direction ofElection issued by the Regional Director on May 24, anelectionby secret ballot was conducted under thedirection and supervision of the Regional Director onJune 22. A tally of the ballots showed that there wereapproximately 137 eligible voters and that 128 ballots werecast, of which 56 were for the Union (Petitioner), 68 wereagairt"st the Union, and 4 were challenged. The Union filedtimely objections to conduct affecting the results of theelection.Thereafter, the Regional Director caused aninvestigation to be made on the objections and, onAugust 1, issued and served on the parties his Report onObjections in which he recommended that one objectionbe overruled. As to the remaining objections, he found thatthey raised substantial issues with respect to credibilitywhich could most expeditiously be resolved by a hearing,noting that the allegations in the objections aresubstantially similar to the allegations in Case 30-CA-384,which was then scheduled for hearing before a TrialExaminer. Accordingly, he ordered that the representationcase be consolidated with the complaint cases herein forthe purpose of eliciting evidence pursuant to which theBoard may discharge its duties under Section 9(c) of theAct.Pursuant to notice, a hearing was held before TrialExaminer Abraham H. Maller at Milwaukee, Wisconsin,IAll of the events in the instant proceeding, unless otherwisespecified, occurred in 1966164 NLRB No. 89 624DECISIONSOF NATIONALLABOR RELATIONS BOARDon August 30, 31, September 1, 2, 6, 7, and 8. The GeneralCounsel, the Respondent, and the Union were representedand were afforded full opportunity to be heard and tointroduce relevant evidence, to present oral argument, andto file briefs with me. Briefs were filed by all partiesrepresented by counsel.Upon consideration of the entire record, including thebriefs of the parties, and upon my observation of each ofthe witnesses, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Wisconsin Corporation with its principal officeand plant in Milwaukee, Wisconsin, where it is engaged inthemanufacture, sale, and distribution of electronicaircraft instruments. During the 12 months immediatelypreceding the issuance of the consolidated complaint,Respondent sold and shipped, in interstate commerce,products valued in excess of $50,000 to points outside theState of Wisconsin. In view of the foregoing, I find andconclude that the Respondent is engaging in commercewithin the meaning of the Act and that it will effectuate thepolicies of the Act for the Board to assert jurisdiction here.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhoodofElectrical)Workers,Local 494, AFL-CIO, is, and has been at all times materialherein,a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ISSUES1.Whether the Respondent interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act by:(a)Promising the employees benefits if the employeesrejected the Union.(b)Threatening employees that if they voted in favor ofthe Union, Respondent would cease its existing practice ofinterdepartmental transfers during a work shortage,thereby threatening employee layoffs.(c)Discriminatorilypromulgatingan invalidno-solicitation rule designed to interfere with the Union'scampaign, and thereafter enforcing said rule against unionsolicitation while at the same time permitting employees tosolicit for other purposes.(d)Unlawfully soliciting, assisting, and inducing itsemployees to revoke the authorizations they hadpreviously given to the Union.(e)Threatening an employee with termination becauseof her membership in, support of, and activities on behalfof the Union.(f)Threateninganemployeewithreprisalsandretribution if the Union were voted into the plant.(g) Interrogating an employee with respect to the unionsentiments,sympathies,and interestsofanotheremployee.(h)Announcing and granting disproportionate wageincreases to certain of its employees, designed todiscourage said employees from becoming or remainingmembers of the Union, or otherwise assisting the Union.(i)Threatening employees with loss of existing benefitsif the employees voted in favor of the Union.2.Whether Respondent discriminatorily suspendedemployee Jean Ilgenfritz because of her membership in,sympathy for, and activities on behalf of the Union.3.Whether the Respondent discriminatorily issued awritten reprimand to employee Jean Ilgenfritz because ofher membership in, sympathy for, and activities on behalfof the Union and because she had previously giventestimony in a hearing conducted by the Board.4.Whether the Respondent discharged employeeePhyllis Flikeid because of her membership in, support of,and activities on behalf of the Union.5.Whether the objections to the election are supportedby substantial evidence.IVTHE ALLEGED UNFAIR LABOR PRACTICESA. Background LThe Union's campaign at Respondent's plant began onNovember 15, 1965 However, authorization cards werenot distributed until February 1966 Union meetings ofemployees began on March 26 and were held weeklythereafter, except on Memorial DayIn the meantime, a rival union, United Electrical, Radioand Machine Workers of America attempted to organizeRespondent's employees. The attempt appears to havebeen short-lived. Under date of March 11, "AstronauticsU.E.OrganizingCommittee" sent a letter to theRespondent's employees, in which it compared theirwages and benefits with those which U.E. had obtained forthe employees at Allen-Bradley and charged that morethan a dozen of Respondent's employees have been firedduring the past several weeks without being given areason.On March 17, Respondent held a meeting of itsemployees in the plant cafeteria. President Nathaniel K.Zelazo, Vice President Norma Z. Paige," and PersonnelManager Anthony Methenitis spoke at this meeting.President Zelazo referred to the U.E. letter and stated thathe had received one. Vice President Paige reminded theemployees that the Respondent had in effect a ruleprohibiting solicitation during worktime, but that duringtheir lunch hour, coffeebreaks, and before and afterworktime, they could do as they pleased. PersonnelManager Methenitis referred to the statements in the U.E.letter concerning people that had been discharged andasked if there were any questions. Employee JeanIlgenfritz asked about two friends of hers who had beendischarged and who had not been given any reasontherefor.Methenitis replied that he had no records withhim at the time and asked Ilgenfritz to come to his officethe following day. The following day she went toMethenitis' office.Respondent had asked her to takeanother employee with her, and she was accompanied byemployee Mary Graf. Present at Methenitis' office, inaddition to Methenitis, were Production Manager GeraldTackes and Foreman Feltis. Ilgenfritz asked about the twopeople who had been discharged, and Methenitis looked athis records and told Ilgenfritz that there was a reason fortheir dismissal and that they had been given a reasontherefor.He asked her to tell these people to call him ifthey desired.INone of the events detailed in this subsection is alleged tohave constituted an unfair labor practice3Paige is a member of the bar of New York ASTRONAUTICS CORP.OF AMERICA625B. Alleged Restraint, Coercion, and InterferenceAdmittedly, Respondent sought to combat the Union'sattempt to organize the plant. This involved letters to, andmettings with, the employees, and other conduct alleged tobe violative of the Act.1.The meetings of April 7On April 7, Production Manager Tackes held meetingswith each department on company time.4 At thesemeetings, Tackes opened the proceedings by stating thathe had noted an apparent change in atmosphere during theunion campaignand he was concerned because it wasaffecting the work of the employees, pointing out that thework they do is very delicate and requires a good deal ofconcentration. He told them that he had received reportsof union discussion going on during working time and thatthere was pressure being applied to the employees to jointhe Union. He suggested that it would be best for theemployees to confine their discussion of unionization totimes when they were not working. He pointed out thatwith aunion in theplant things may not always be better;that someunionsby contract ask for departmentalseniority as opposed to plantwide seniority and that undersuch a contract the Respondent could not freely transferpeople from department to department when work in anyparticular department slackened; that this might result ina situation where one department might be laying offpeople while another department was hiring employees:thattheRespondent did not want this type ofarrangement, but might be forced into it with some union.He told them that the last layoff that Respondent hadexperienced was in 1963; that although work at themoment was slow, Respondent had no intention of layingoff any people in the foreseeable future.'Tackes' statement was not coercive. He did not threatena change in Respondent's practice, if the employees chosethe Union to represent them. He was merely pointing tothe fact that, if the employees selected a union as theirbargaining representative, the unionmight demanddepartmental senioritywhichmight not be to theiradvantage. Such a statement is not violative of the Act. Cf.Copeland Oil Co., Inc., 157NLRB 126.''2.The Respondent's letter of April 8Under date of April 8, Respondent sent a letter to all ofits employees disputing certain alleged statements madeby the Union. In pertinent part, the letter read as follows:LET'S SET THE RECORD STRAIGHT RIGHT NOWNOACA employeewill have to quit a union to work atACA.NOACA employeewillreceive any benefits orprivileges just because he belongs to a union.NOemployee will lose any benefits or privileges justbecause he belongsto a union.Your Company will not threaten, coerce, or forceyou in any way because of your thoughts or acts on theunion issueBy the same token, your Company willnot tolerate any threats, force or coercion by unionorganizers and "inside contacts" on employees.The letter then mentioned the fringe benefits which theRespondent had established for its employees in the pastand continued as follows-Allthesebenefitsand advantages you havereceived without a union. No union obtained them foryou. It won't require a union to keep them for you.Quite the contrary, your company is dedicated tocontinue to improve your benefits and advantages asyour company grows and can afford to do so.One final point should be brought out. A union musthave signed cards to get a foothold in a company.Because of changes by the National LaborRelationsBoard, it is now possible to have a union certified as arepresenting bodyWITHOUT AN ELECTIONmerelyon the basis of signed union cards. Therefore, yoursigning a card "to get them off of your back" couldbackfire, your signing a card to stop the threats couldbackfireDon't sign a union card unless you areabsolutely convinceda union willmake ACA a betterplace for you.The General Counsel contends that this letter, althoughcarefullyworded and subtly phrased, carries the firmimpression that the employees could reasonably expectthe granting of future benefits coupled with their rejectionof the Union. I do not agree. InJames A. Pearson, d/b/aCrystal Lake Broom Works,159 NLRB 429, it was heldthatsimilar language "`at most contained a vaguesuggestion of the possibility that at some indeterminatedate the Employer might evolve a formula whereby thesebenefits could be increased. This, we believe, falls short ofthe type of promise contemplated by the Act."' (QuotingfromAmerican Laundry Machinery Company,107 NLRB511, 513 ) Accordingly, the complaint should be dismissedin this regard.3.The no-solicitation ruleNOACA employee will haveto loin the union in orderto work at ACA."The complaint alleges that these meetings occurred onApril 11, and employees Flikeid and O'Konek fixed that as thedate of themeetingsThe precisedate is not crucial It is clearthat these employees and Tackes were all testifying about thesame event To the extent that the date may be deemed material, Icredit the testimony of Tackes that the meetings occurred onApril 7 Tackeshad more reason to note and remember the datethan did the employees It appears from the record that priorthereto, on April 5, Tackes and President Zelazo held similarmeetings with each department The complaint does not allegeany violation by Respondent at the meetingsof April 5The credited testimony of Tackes who impressed me as beingan honest witness Tackes'source of information was a contractbetween another union and the Lear Corporation, a competitor ofThe GeneralCounsel contends that early in April theRespondentannouncedaruleprohibitingunionRespondent.Several employees testified regarding this incident,but did not contradict Tackes' testimony in any substantialregardEmployees Ilgenfritz and O'Konek added that, whenTackes spoke in their department,he referred to the fact thatpeople had come upstairs (to the office) to discuss their problems,and that Ilgenfritz and employee Graf had done so,that, whenIlgenfritz came there,she made a remark about the fact thatpeople were taking bets as to how long she would be workingthere, and that Tackes replied that he could assure the employeesthat Ilgenfritz would have a job as long as she wanted it.The General CounselcontendsthatTackes'statementsconstituted also the announcement of an invalid no-solicitationruleThis contention is discussedinfraunder the subheading"The No-Solis cation Rule " 626DECISIONSOF NATIONALLABOR RELATIONS BOARDsolicitation, which was invalid because; (1) of the timing ofthe announcement of the rule; (2) the fact that it was by itsterms limited to union solicitation and was never appliedtoother forms of employee solicitation; and (3) wasdisregarded by the Respondent who contemporaneouslyengaged in coercive acts of antiunion solicitation oncompany time.Although the complaint originally alleged that the no-solicitation rule was promulgated on or about April 21, theallegation was amended during the hearing by changingthe date to April 5. Presumably, the amendment is basedupon a written warning notice issued by Respondent onthat day to employee Agnes Snyder, which read as follows:You were observed Monday, April 4, 1966, at2:30 p.m. soliciting another employee for unionmembership. Solicitation for a union is not allowedduring business hours and no further solicitation willbe tolerated.7Snyder admitted that she had, in fact, engaged in unionsolicitation as charged in the warning notice.Thereafter, as previously noted, Production ManagerTackes suggested in the meetings of April? that theemployees should limit their discussions of unionization tononworking hours such as breaks, lunch periods, andbefore and after work.Also, during the latter part of April, Tackes met with theentire second shift. According to Tackes, the meeting wasprompted by the fact that one of the employees had cometohim in tears, saying that she was being needledrelentlessly by her fellow employees on the second shift.Tackes told the employees that he would prefer it if theylimited their discussion of unionization to nonworkinghours such as breaks, lunch periods, and before and afterwork; that it would be best for everyone concerned if theyspent their time at work as pleasantly as possible. Duringhis talk he made the comment that there were a lot ofunionbuttons being worn and reminded employees thatthey had a right to belong and attempt to organize a unionas they had not to belong or to eliminate themselves froman organizational campaign, and they could do as theychose."A review of the record convinces me that an oral ruleprohibiting solicitation during working time was in effectbefore the start of the union campaign and that theprohibition was not limited to union solicitation. The rulewas in effect at Respondent's Wisconsin Avenue plantfrom which it moved to its present location in April 1965,and three employees who worked at the WisconsinAvenue plant testified that they were aware of the rule. Aspreviously noted, during the meeting of March 17, VicePresident Paige reminded the employees of the rule.9Since the rule had been established long before theadvent of the Union, the warning notice to Snyder did notconstitute the promulgation of a new rule. By the sametoken, Production Manager Tackes' suggestion to theemployees at themeetingsof April 7 and in the latter partof April was merely the reminder of a preexisting rule, andnot the promulgation of a new rule.Therulewaspresumptivelyvalid,WaltonManufacturing Company,126 NLRB 697, 698, enfd. 289F.2d 177 (C.A. 5), and the General Counsel in his brief soconcedes. We, therefore, turn to the question whether therule was unfairly or discriminatorily applied.The no-solicitation rule was enforced during the Union'scampaign. As noted above, Personnel Manager Methenitisissued written warnings to employees Agnes Snyder andLynn Morton for soliciting for the Union on company time.On April 14, Ilgenfritz came to Methenitis' office andcomplained that Gerry Anderson, a fellow employee, wassolicitingforacompany union on company time.Methenitis asked Ilgenfritz to list the circumstances bydate,place,etc.,but Ilgenfritz refused to do this.Nevertheless,Methenitis summoned Anderson to hisoffice and told him that he had heard that he was solicitingfor a company union on company time. Anderson deniedengaging in such conduct.An exception to the no-solicitation rule appears to be thehandling of the United Fund Campaign in which theRespondent participates each year. In 1965, the campaigninRespondent's plant was initiated by a letter fromPresident Zelazo to all employees telling them thatRespondent is behind the United Fund and encouragingthe employees to participate. These letters were put intothe employees' timecard slots. Approximately a weeklater, pledge cards were put into the timecard slots. Whenthisprocedure failed to show a satisfactory return,Respondent asked each department manager to go aroundand pick up the pledge cards. This was done on companytime. Also, if the employees desired, they were given anopportunity to leave their work stations to talk to theirforemen to discuss their pledge. Before the termination ofthe campaign, an employee was designated by each of thevarious department managers to speak to the employeesand suggest that, if they were going to donate, they shouldturn their pledge in at that time. During the 1964campaign, each department manager was told to select acouple of employees to distribute the pledge cards andliterature. This was also done on company time.The record shows also that there were violations of theno-solicitationrule,particularly inForeman Pilak'sdepartment. This took the form of collections among theemployees for gifts to employees who were sick, retired, orexperienced blessed events. The manner of taking up thecollections was that a jar was passed among the employeeswho put in their donations and signed a paper. ForemanPilak admitted that he was aware of the no-solicitationrule, but "looked the other way" when such collectionswere being taken during workingtime.On the other hand,Foreman King rigidly enforced the rule and on oneoccasion confiscated the collection jar when it was beingpassed during workingtime.On two other occasions,ProductionManager Tackes stopped collections whichwere being taken during working time.Finally, the General Counsel points to the fact that theRespondent conducted meetings on company time inwhich it campaigned against the Union. In advancing this'A similar notice was given to employee Lynn Morton forsoliciting for the Union on company timesTackes' testimony as to his statements to the employees wascorroborated substantially by employees Robert Petre andRichard Blanding,witnessesfor the General Counsel.9The General Counsel urges me to disregard Paige's testimonyin this regard, because three employees testified that they werenot aware of the rule prior to April I found Paige to be an honest,straightforwardwitness,and I credit her testimony which wascorroborated by Personnel Manager Methemos Of the threeemployees who testified as to their lack of awareness of the rule,only one, Ilgenfritz, testified concerning the meeting of March 17,and she did not explicitly contradict Paige's testimony in thisregard. ASTRONAUTICS CORP. OF AMERICA627contention, the General Counsel states in his brief that heisnot unmindful of the Supreme Court's decision inN.L.R.B. v. United Steelworkers of America, CIO (Nutone,Inc.),357 U.S. 357, nor the Board's holding inJames HotelCompany, d/b/a Skirvin Hotel and Skirvin Tower,142NLRB 761, in which it was held that an employer'smeetings held on company time did not invalidate anotherwise valid no-solicitation rule. The General Counsel,however, seeks to distinguish these cases by arguing thatin neither case was the contention made that the rule wasdiscriminatorily promulgated, nor was the employer'santiunion solicitation coercive to the extent as that herein.The General Counsel further contends that the instantcase is governed by the Board's holding inThe Wm. H.Block Company,150 NLRB 341. The contention must berejected. As I have previously pointed out, at none of thethreemeetings discussed above (meetings of March 17and April 7 and 21) were any coercive statements made bythe Respondent. Similarly, as is pointed outinfra,none ofthe statements made by the Respondent at the meeting ofJune 21were coercive. The basis for the GeneralCounsel's attempted distinction of theNutoneandSktrvincases is therefore lacking. Conversely, theBlockcase isinapposite, as the Board found that the no-solicitation rulein that case had been promulgated "specifically for thepurpose of defeating union organization." In the instantcase, I have found that the no-solicitation rule waspromulgated long before the Union's organizationalcampaign began.Nor does the fact that Respondent made an exception totheno-solicitationrulefor the annual United FundCampaign vitiate the no-solicitation rule. Cf.Nutone,supra,at page 363. Likewise, the fact that Foreman Pilak"looked the other way" when "sunshine" collections weretaken in his department amount to discriminatoryenforcement of the no-solicitation rule by the Respondent.The action of one supervisor in failing to enforce anotherwise valid no-solicitation rule is not sufficient groundto estop the Employer from its continued assertion of thatrule. All that Pilak's action demonstrates is that Pilak wasderelict in his duty. It does not attribute to the Respondenta discriminatory attitude in the enforcement of the rule.Accordingly, the complaint should be dismissed in thisregard.4.The revocation campaignUnder date of April 27, Respondent sent a letter to all ofitsemployees pursuant to advice of counsel. The letterreads as follows:A number of employees have advised the Companythat they signed union authorization cards underextreme pressure. They wondered what effect theirsigningwould have and they wondered how theycould revoke the authorization.If you don't realize it, when you sign such a cardyou are giving the uniona legally binding "power ofattorney"tomake a contract that may belegallybindingupon you. In effect, you are signing a blankcheck.Beforeyou sign such a card it would be a good ideato talk it over with your lawyer. He will be able topoint out the extent of power that a union will have tolegally bind you by reason of the authority which sucha card gives a union. He will also be able to advise youhow you can protect yourself by either limiting thepower or by revoking it.We have been advised that such a power ofattorney can be revoked by (1) promptly notifying theunion that the power is revoked, and (2) sending acopy of the revocation notice to the employer. Asample form of letter of revocation is attached. Asigned copy should be sent to the Union and a signedcopy should be sent to the Company.Enclosed with the letter were two copies of a formaddressed to the Union which reads as follows:Gentlemen:Ihereby revoke any authorization or "power ofattorney" that I may have given to the Union.Date:.............(Signature)A copy of the letter, revocation forms, and anaccompanying notice were posted on the bulletin board inthe production area and on the bulletin board outside theladies' restroom. The notice which is dated April 28, readsas follows:This letter and two copies of the half size sheetletterwere mailed to your homes last night. It isimportant that you carefully read the letters. This isfor your protection, now and in the future.Ifyouwant to take care of revoking anyauthorization you gave the Union RIGHT NOW,please see your Foreman and pickup additional copiesof these documents. If you choose to take care of thismatter from your homes, please remember to bringone signed copy of the form revoking authorization toyour Foreman or your Personnel Office.It's Your Company and Your Future-Be Sure YouKnow What You Have Done.Between April 29 and May 2, Respondent receivedsignedrevocationformsfrom the following nineemployees: Barbara Protasiewicz, Elvina Weis, HelenStorm, Florence Kubacki, Sharon Kainz, Leora Kainz,Hazel Engstrom, Tillie Ellis, and Arlene Cieklinski. Of theabove, employees Engstrom, Ellis, and Storm mailedrevocation letters to the Union.Foreman Gerald Pilak was active in speaking toemployeesgenerallyandindividuallyregardingrevocation.According to employee Claudette Calenzo,Pilak addressed all of the employees in the electronicssubassembly department before the employees receivedthe revocation letter and told them that the revocationcards would be in the mail, because some of the employeeshave told him that they had signed union cards too quicklyand had asked him whether there was anything they coulddo about it. He explained that the employees should readthe cards carefully "and then sign them." Foreman Pilakadmitted that he addressed the employees in hisdepartment while they were at their work stations and toldthem basically the contents of the letter that they wouldreceiveand that some people had complained tomanagement that pressures were being exerted to getthem to sign union authorization cards; and that if this wasthe case, if they wished to revoke, this would be themethod to use.According to employee Calenzo, Foreman Pilak on thesame day called employee Ruth Schulz to his desk andasked her if she remembered talking about jumping on thebandwagon too quickly.When Schulz replied in the298-668 0-69-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffirmative, Pilak told her that she would be receiving therevocation forms in the mail and this would be her way of"getting off the bandwagon." Foreman Pilak denied thatthis incident had occurred. However, employee Schulz,called as a witness for the Respondent, admitted that Pilakhad said something to her "about people getting on abandwagon too soon," although she denied that anythingwas said about her being on the bandwagon, because therewas no reason in her case to do that. She testified furtherthat this was merely a "friendly conversation" and thatPilakwas already aware of her antiunion sentiments.Schulz' testimony not only corroborates partially that ofCalenzo, but also impeaches Pilak's denial that theincident occurred.Foreman Pilak also had several conversations withElizabeth Bolyard, an employee in the receiving inspectiondepartment. According to Bolyard, she was returning toher department from lunch on April 27, when Pilakstopped her, noticed her union button,io and said, "OhBetty, not you too ... you're too nice a person to beinvolved in anything like this." Bolyard then pointed out toPilak that management had not done much for her as faras her salary was concerned, that she was getting only 25cents more per hour than when she had started 3 yearsbefore. To this, Pilak replied, "Well, which is better, yoursalary or no job?" Bolyard asked him what he meant, andPilak said, "Well, let me rephrase that statement."However, Bolyard's lunch hour was over and she returnedto her work station.Bolyard testified further that shortly thereafter ForemanPilak called her over to a window separating the inspectiondepartment from the stockroom, reminded her of theirfriendship, and asked her if she minded whether heconferred with higher management about her salary. Laterthat afternoon, he met her again and asked her if shewould sign one of the revocation forms, but she refused todo so. The next morning, during her break, Foreman Pilakcalled her over to a table where he was sitting in the plantcafeteria and asked her if she had signed one of therevocation forms. Bolyard replied that she had not and"wouldn't sign anything for anybody."Foreman Pilak's version of the foregoing incidents isentirely different.He testified that Bolyard had beencrying and told him that she was about to lose her homeand that she did not want to wear a union button, but feltthat she had no alternative. Pilak told her that if she didn'treally like the Union, she could revoke her authorization.Bolyard emphatically insisted that she did not want to dothat. Pilak then asked her if she would mind his taking upher financial problem with her supervisor, and Bolyardsaid she would appreciate that. The next morning, in thecafeteria, Bolyard and Pilak again discussed her financialproblems. Then, Bolyard very pointedly asked Pilak whatwould happen if she did not sign a revocation card. Pilakreplied that he didn't care one way or the other, that itmade no difference.On April 28, Pilak also discussed the revocation withemployee Florence Kubacki. According to Kubacki, shewas sitting in the department on her 3 o'clock breakreading a book, when Pilak called her over to where hewas working and asked her whether she had signed anauthorization card. Before she had an opportunity to reply,Pilak told her that three employees had told him that shewas one of the card signers. Kubacki replied that she wasnot sure whether she had signed a union card. Later thatafternoon,Kubacki remembered that she had in factsigned an authorization card and went back to Pilak's deskand told him that she "thought" that she might havesigned a card. Pilak asked her if she would sign arevocation form. Kubacki, angry that someone had toldPilak that she had signed an authorization card, signed arevocation form and gave it to him. Pilak's version of theincident differs substantially from that of Kubacki. Hetestified that employees Ann Schauble, Mary Froncek,and Kubacki were having a conversation and he overheardFroncek say to Kubacki, "What do you think about this,ain't it the nuts?" Kubacki replied that she was "gettingpretty sick of it," at which point Foreman Pilak "pipedup" that he'would "second that," that he was "gettingpretty tired of this constant conversation and division inthe people." Kubacki then said that she had signed somecard last fall, because someone had told her that the workwas being moved to Hurley and she should sign to protecther job. Pilak then said, "If you don't feel you would wantthem to have your authorization you could sign arevocation." Kubacki indicated that she was uncertain astowhether the card she had signed applied to thisparticular union. Later in the day, Kubacki came back toPilak and said that she would like to sign a revocationbecause "she wasn't going to pay for any union official tosit in a plush office with his feet on the desk, smoking acigar." Pilak denied that he told Kubacki that some girlshad told him that Kubacki had signed a union card. Oncross-examination, Kubacki admitted that she had made aremark to Pilak about the union official in the plush office,but explained that she had made the remark "long before"when the Union was coming in. Employees Schauble andFroncek were not called to corroborate Pilak.On or about May 2, according to employee BarbaraProtasiewicz, Foreman Pilak called her from her workstation to his desk and asked her if she had received therevocation forms in the mail. Protasiewicz replied that shehad, but had thrown them away. During the conversationshe mentioned that she had signed an authorization cardand asked Pilak whether she should sign a revocationform. Pilak explained the revocation form and asked her tosign it to "unauthorize" herself from the Union. Shethereupon signed two of the revocation forms and returnedthem to him. Foreman Pilak testified that he did notremember how the conversation started, but thatProtasiewicz volunteered the information that she hadsigned a union card but did not know what it was for. Pilakreplied that he did not want to know anything about it.Protasiewicz then asked him what she should do about it.Pilak replied that he was not very much up on unions,knew very little about unions, and that he could not adviseher what to do. He suggested that she discuss the matterwith her father who worked at Louis Allis "and was insome way connected with the Union." The followingmorning Protasiewicz presented him with the signedrevocation forms. Protasiewicz admitted that she haddiscussed the matter with her father, but stated that shehad done so before discussing the matter with ForemanPilak.Protasiewicz testified further that she overheardForeman Pilak call employee Essie Jones over to his deskduring the afternoon of May 2 and asked her whether shehad signed one of the revocation forms. Pilak denied10This was the first day that Bolyard wore a union button. ASTRONAUTICS CORP. OF AMERICAdiscussing the matter with Jones. Neither party calledJones as a witness.Resolving the conflicts in the foregoing testimony, Icredit the versions of Calenzo, Bolyard, Kubacki, andProtasiewicz who appeared to be credible witnesses.'' Asnotedabove,Calenzo'stestimonywaspartiallycorroborated by Schulz, a witness for Respondent, whosetestimony contradicted Pilak's denial of the Schulzincident.It is also significant that four differentwitnessestestified that Pilak had asked them individually to signrevocations, and Pilak admitted having had conversationswith them. To credit Pilak's versions would require me tofind that all four had testified falsely, and that only Pilakhad told the truth. I find it impossible to do so. Respondentin its brief apparently recognizes the significance of thefact that the four employees testified to Pilak's activitiesand asks: "Why should four different individuals eachpresent a picture which is contrary to fact?" Respondentanswersthe question by saying that "Pilak apparently isnot as adept as he might be with his female employees,"and points out that Pilak had been accused of sarcasm insituationstotally unrelated to the Union. I find the answersingularly unpersuasive. There is no evidence in therecord that these witnesses bore any malice toward Pilak.In sum,Ifind that Foreman Pilak actively sought toimplementRespondent's campaignto secure revocationsof union authorizations. I conclude that Respondent'sletter and posted notice and Foreman Pilak's efforts tosecure revocations constitutedrestraint,coercion, andinterference within the meaning of Section 8(a)(1) of theAct.Cumberland Shoe Company,160 NLRB 1256:MovieStar, Inc.,145 NLRB 319;Winn-Dixie Stores, Inc.,128NLRB 574, 580, 588;The Jefferson Company, Inc.,110NLRB 757, 771. In its brief, Respondent concedes "that itis,generally speaking, a violation of the Act for anemployertosolicitthewithdrawalofunionauthorizations." Respondentargues,however, that wherethere is evidence of a union campaign to obtainauthorizations by coercion, the employer is entitled toexplain to the employees how they may protect themselvesfrom such coercion and how they may nullify the effect ofauthorizations they may have granted as a consequence ofsuch coercion. There is no evidence in this case of anycoercion by the Union, except that Production ManagerTackes testified that he had received some reports eitherfrom some employees directly or indirectly from hissupervisors.None of the employees testified to anycoercion by the Union. Moreover, Respondent concedesthat it has been unable to find any authority to support itsproposition.It relies ontwo decisions in which the Board,in another context, has held that an employer may adviseemployees as to how to revokeunionmembership, even tothe point of supplying them with appropriate instructionsand forms. The cases relied on by Respondent,Warrensburg Board & Paper Corporation, 143NLRB 398,andPerkinsMachine Company,141NLRB 697, areinapposite. In both cases there was a contract between the11However, I do not credit that portion of Protasiewicz'testimony that she conferred with her father regarding revocationbeforeshe discussed the matter with Pilak Except for this, herversion is credited12Respondent cites Bolyard's statement on cross-examinationto the effect that "this was strictly on a personalbasis, this hadnothing to do with the Union"However,this statement is takenout of context It was made in regard to Pdak's inquiry whetherBolyard minded "if he went higher up to ask questions" about herfailure to receive a higher wage11The record discloses that prior thereto, on June 10, the629employer and the union which provided an escape periodduring which employees could withdraw from the Union. Itwas in this context that the Board held that an employermay notify the employees of the existence of the escapeperiod and how they may exercise their privilege ofwithdrawing from the Union.5. Interrogation and threatsAspreviouslydetailed,ForemanPilakhadaconversation with employee Bolyard on April 27, the firstday that some employees started to wear "IBEWOrganizing Committee" buttons. Pilak expressed surpriseat Bolyard's wearing a button. When she replied that hersalary was unsatisfactory, Pilak asked her, "Well, what isbetter, your salary or no job?" Foreman Pilak's remark, inthe context of his opening remark about the union button,clearly carried an implication which was coercive incharacter and as such was violative of Section 8(a)(1) of theAct.' 'In the early part of April, as Foreman Pilak wasinstructingemployee Rose Christ how to paint headersets, he remarked to her that "anybody that signed a unioncard, and the Union got in, there would be a lot of sorrypeople." About 2 weeks later, he asked Christ if CarolineCade, another employee, had ever talked union to her.Christ replied in the negative, and Pilak walked away.Pilak admitted having the first conversation with Christ,but testified that he was discussing the Union "ingeneralities" and that "as to the campaign, there had beenthe division in the plant and everything, and it was ashame that the atmosphere had changed so drastically,and I said that if the Union might get in, they might besorry, because there would be a further, there could be afurther change in the atmosphere." He denied the latterconversation about employee Cade. Respondent arguesthat Christ's version should not be credited because of heradmission that after May 26, she did not get along too wellwith Foreman Pilak because "he was kind of picking onme." Respondent also cites the fact that Christ learned onMay 27 that she was not getting a raise for which sheblamedPilakwho was her foreman. Respondent,therefore, argues that there is an element of retributiontoward Pilak in Christ's testimony. I have heretofore foundthat Foreman Pilak was active in securing revocations ofunion authorizations. His interrogation and statements toemployee Christ are consistent with his other antiunionactivity.IdidnotcreditPilak'sversionsofhisconversations with the four employees whose revocationshe had solicited. Nor do I credit his testimony with regardto the foregoing incidents. I, therefore, find and concludethat Foreman Pilak interrogated and threatened Christ inviolation of Section 8(a)(1) of the Act6.Respondent's letter of June 15to all of its employees. The letter informed the employeesRespondent enclosed a letter in the pay envelopes of theemployees, which read in pertinent part as follows "If the Unionwins they will demand that we deduct each month a substantialpart of your pay and transmit it to them as dues So you canappreciate this fact, we have made such a deduction this weekThis time you are getting the difference back in the separatecheck enclosed with this letter If the Union wins, you can plan onthat amount going to them " It is unnecessary to decide whetherthe foregoing was violative of the Act, since it is not alleged as aviolation in the complaint, nor does the General Counsel socontend in his brief 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat there would be a Board-conducted election onJune 22. The letter continued in pertinent part as follows:In considering the choice you will make, I want toreaffirm that the company is definitely opposed tounionization.We do not believe that an outsideorganization is either necessary or desirable ....Employees voting in this kind of election sometimesmistakenly assume that a union victory is bound tomean higher wages and benefits. Nothing could befurther from the truth.Under the law,an employer isnot required even to continue in effect its existingbenefits if a union wins. Bargaining is a two-waystreet and it starts from scratch.What wages andconditions will prevail thereafter depends on whatboth parties agree. Our company most certainly willnot agree,merely because there is a union,to raiseour costs out of line with our competition.Our aim istoprovide a stable operation with,good, steadyemployment,and this goal we would not jeopardize.*****We realize that we have not performed miraclesand that we have our faults, but we are trying to doour best.As a young company, we all have reason tobe proud of our accomplishments in our short history.Isincerely believe that our friendly and peacefulrelationshipswillbe better maintained withoutintervention of a union and that we can accomplishmore for the mutual benefit of the company and theemployees without interference from a union, andthat our employees will find only disappointment anddisillusionment in unionThe General Counsel argues that the letter constituted athreat to discontinue existing benefits if the Union got in,pointing particularly to the language that "under the law,an employer is not required even to continue in effect itsexisting benefits if a union wins. Bargaining is a two-waystreet and it starts from scratch."The contention must berejected.Squarely in point with the instant case isTrentTube Company,Subsidiaryof Crucible Steel Company ofAmerica, 147NLRB538 In that case the RegionalDirector recommended setting aside an election becausethe employer in letters to the employees had: (1) madereference to various benefits currently enjoyed by theemployees;(2)made the statement that the union couldnot guarantee that such benefits could continue under acollective-bargaining contract and that "bargaining startsfrom scratch":and (3)stressed the possibility of strikesand their adverse effect upon the employees if the unionwere certified. A majority of the Board,after reading theletters in their entirety and considering not only thecontents but the timing,and the opportunity of the unionto respond and its actual responses thereto, rejected theRegional Director's recommendation and heldThe pertinent issues of existing benefits,futurebenefits,strikes,union administration,and therequirement of good-faith bargaining were fullybrought to the attention of the employees by therespective electioneering of the Employer and thecounterelectioneeringof the petitioner. In ouropinion,theEmployer'slettercould clearly beevaluatedbytheemployeesaspartisanelectioneering.(Id. at540)14In the instant case, the Union not only had anopportunity to reply to the Respondent's letter of June 15,but actually did so. In the Union's letter of June 20, itexplicitly referred to the employer's statement that underthe law an employer is not required even to continue ineffect its existing benefits if a union wins, and said:Now, winning this election does not guarantee higherwages and benefits. However, I know ofNOI.B.E.W.contract signed in the last 5 years which has notencompassed a great increase in wages and benefitsthan the so-called annual review made available toyou .... As long as the Company has chosen to speakof the law, I wonder if their high priced labor attorneyhas advised them that it is a direct violation of theNational Labor Relations Act for an employer tothreaten to withhold benefits or wages or to take awaybenefitsand/orwages because employees mightchoose to vote for a union; and what other meaningcould you read in the Company's letter of June 15,1966.Half of the second page of their letter is used toscare you into voting against the union because of animplied fear of strikes. And let us look at the recordhere.First of all no strike is ever called in theI.B.E.W. unless the members involved voted in favorof the strike. Secondly there is no union in existencetodaywhose record in collective bargaining andattaining collective justice for its members on the jobcan closely compare with the I.B.E.W. record when itcomes to good settlements without a strike.I therefore conclude that "the employer's letters couldclearlybe evaluated by the employees as partisanelectioneering"(Ibid.).Accordingly, the complaint shouldbe dismissed in this regard.7.The wage increasesRespondent began operations in 1959 with fiveemployees. It has grown to the point where at the time ofthe hearing it had approximately 175 employees.''It has had a regular policy of granting wage increases inJune of each year. This is the only time of the year thatwage adjustments are made, except in the case of newemployees who are given an increase at the end of the 90-day probationary period, if they prove to be satisfactory.During the prior 3 years, its total increases amounted to 8percent of its payroll, 12.5 percent, and 6 percent,respectively. Salary increases are initially proposed byProduction Manager Tackes after consultation with thevarious foremen, and are reviewed by the salary and wagecommittee which during this past year consisted ofPresident Zelazo, Vice President Paige, and CaptainDavid R. Hull, U.S.N.R. The recommendations of thesalary and wage committee are then submitted to theboard of directors for final approval.Sometime during 1965, Respondent had applied to theMilwaukeeEmployersAssociation for a wage andinsurance surveyThe wage survey provided by theMilwaukee Employers Association classified that variousjobs in Respondent's plant according to skills andprovided Respondent with a statement of the wage scalesprevalent in the Milwaukee area for the various jobclassifications.Based upon the survey, Production14See alsoJacob Brenner Company, Inc,160 NLRB 131"As previously noted, at the time of the election in April, therewere 137 eligible employees in the appropriate unit ASTRONAUTICS CORP. OF AMERICA631Manager Tackes in May prepared a recommendation tothe salary and wage committee in which he set up jobclassification,listedtheemployees in each jobclassification, graded the performance of each employeewithin each job classification (after a conference with thevariousforemen)andmade recommendations forindividualwageincreases.Thetotalincreasesrecommended by Tackes amounted to 13.8 percent of thepayroll.Fearing the possiblity that the granting of a wageincrease, or the failure to grant a wage increase contrary totheregularlyestablishedpractice,duringanorganizational campaign might be charged as an unfairlabor practice, the Respondent consulted its counsel whoadvised that, while there was no way of preventing theUnion from charging an unfair labor practice, theRespondent should nevertheless continue its past practiceof granting annual wage increases in June, but that theRespondent would be well advised to stay reasonablywithin the range of the wage increases granted duringprioryears.Tackes'recommendationswere thenconsidered by the salary and wage committee. CaptainHull was adamant in insisting that the total increasesgranted should not exceed 9.9 percent of the payroll. Hisview prevailed and Tackes was directed to prepare revisedrecommendations within this guideline. Tackes compliedunder protest, and the committee approved the revisedrecommendations which were adopted by the board ofdirectors.The wage increases granted were effective June 10.Approximately 116 employees received wage increasesranging between 5 cents and 70 cents per hour, half ofthem 20 cents or less. Ten employees received no wageincreases. Insofar as union affiliation or sympathy isconcerned, no pattern of discrimination can be discerned.Some employees who were observed wearing unionbuttonsreceivedwage increases, others did not.Conversely, some employees who had not been identifiedas union sympathizers did not receive an increase. Thatunion affiliation was not the test in determining who wouldreceive the wage raise is demonstrated by the fact thatemployee Agnes Snyder who wore an organizer's buttonwas given a raise, while employee Barbara Protasiewiczwho had earlier signed a revocation card for Respondentdid not get one. I therefore find and conclude that thewage increases granted by Respondent were not violativeof the Act.Accordingly, the complaint should be dismissed in thisregard.8The meeting of June 21On June 21, Respondent held a meeting of its employeesin the cafeteria during working hours. "' Attendance wasvoluntary.At the outset, President Zelazo told theemployees that those who did not wish to attend couldreturn to their work stations, or if it was their breaktime,they could return to that." Nobody left the room.President Zelazo told the employees that on the followingday there would be an NLRB election at the companyplant. He urged all of the employees who were eligible tovote to do so. He told the employees that he had been outof the State in an effort to secure additional business forthe Company and that when he had returned he found aconsiderable amount of correspondence on his desk,including some letters from the IBEW. The IBEW letters,he continued, presented a picture that the Company mighthave done wrong. He wanted to have the air cleared so thatif any of the employees had any questions that they mightwish to ask him or if anybody desired to tell him what waswrong he would welcome their doing so. At this point,employee Charlotte Murphy asked why she was givensuch a small increase. President Zelazo said that he didnot know about the increase, whereupon Vice PresidentPaige turned to Personnel Manager Methenitis and askedhim why Murphy had not received a larger increase.Methenitis replied that he did not think it was appropriateto discuss publicly confidential personnel matters. VicePresident Paige replied that since the question had beenasked in public, Murphy wanted an answer then and there.Methenitis replied that he did not have Murphy's file,whereupon Vice President Paige directed him to get thefile.Upon his return, Methenitis explained that theemployees had been classified into grades by virtue oftheir skills and training and that there was a maximum andminimum wage established for each grade and theemployee's performance evaluated by the supervisor.Murphy's rating was below the middle rating for the grade.During the discussion of Murphy's question regardingher pay raise, President Zelazo spoke generally regardingthe pay raises that had been granted in June. According toVice President Paige, Zelazo said substantially as follows:This year when the board of directors met, we knewwe had a tough problem on our hands, because therewas a union campaign, and our attorneys hadinformed us that this was a sensitive period. Now, weknew that our employees all were expecting at thistime, June 1, increases, and we were worried that ifwe granted increases to our employees we might besubject to an accusation that we were buying votes,and if we didn't grant increases, we'd be subject to anunfair labor practice charge, that we withheldincreases because this organizational campaign wasgoing on. So we called up our attorney, and he told usthat increases could be granted at this time, becausewe had done so in the past, and he also suggested tothe board that we stay within the range of our pastpractice for the past 3 years ... this company hasgrown a great deal, as a result the classifications hadto be made more specific .... And as a result of this,and the fact that maximum and minimum salaries hadbeen established for each grade level, the result wasthat some of the old employees who had beenreceiving wages which were close to the top of theirgrade, or the top of their grade, wound up with exactly0.5This meeting was held in the morning of the day before theelection, and ended at 12 30 in the afternoon The record does notdisclose what time on the following day the election was held Itis, therefore, not possible to determine whether the meeting washeld within 24 hours before the election See PeerlessPlywoodCompany,107 NLRB 427 In any event, neither the Union in itsobjection to conduct affecting the results of the election, nor theGeneral Counsel in the instant proceeding, has raised the issuethat the meeting of June 21 violated the 24-hour rule Accordingly,that issueis not before the Board17The ensuing account of the meeting is based upon thecredited testimony of Vice President Paige, corroborated as tovariousportionsbyPresidentZelazo,PersonnelManagerMethenitis, and Production Manager Tackes Except in oneregard, discussedinfra,itwas not contradicted 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee MargeCernythen took the floor and pointedout that it took a lot of courage to stand up and ask aquestion.She cited the example of employee JeanIlgenfritz who had asked a question at the meeting whichoccurred in March as to why two employees had beendischarged,and that since then Ilgenfritz'life at the planthad never been the same-that she had been taunted byher supervisors and had been transferred from her job toanother. 18Zelazo said he did know of Ilgenfritz because her namehad come to his attention; that he had received atelephonecallfromMartin,theunionorganizer,concerning her and had made a memorandum of the call.He asked Ilgenfritz if she would like to have him read thememorandum,and she indicated her approval. Thememorandumwhich Zelazoread is asfollows:During dinner at home in the evening of 21April 1966Mr. Thomas E.Martin,organizerofInternationalBrotherhood of ElectricalWorkers,local union 494, phoned me on behalf of Mrs. JeanIlgenfritz.Hemade an appeal not to fireMrs. Ilgenfritz.He felt it was not her fault that duringher visit to the union she had taken more time thanshe was allowed by the company,and therefore brokecompany rules. He appealed on the basis that if Jean'swork is up to par the foremen should not subject hertoharassment.He thought the company shouldoverlook the fact that this girl did not call in, and shewas not aware that the union was making an appeal onher behalf because he had been asked to do so byother employees.Throughout this telephone conversationMrs.Zelazo was listening.I indicated to Mrs. Zelazo that IbelievedMr.Martinwas desperately trying toprovokeme to fire the young lady. I advisedMr. Martin that although I did not know thecircumstances I would look into the matter and do myutmost to be helpful.19Vice President Paige then suggested that an explanationbe given as to what happened with respect to the twoemployees about whom Ilgenfritz had inquired.PersonnelManager Methenitis replied that he had had a conferencewith Ilgenfritz when she first raised the question and hadtold her why the two employees were discharged. Paigethen directed Methenitis to give the information to all ofthe employees.Methenitis went to his office,obtained thefiles, and then reported that the employees in questionwhom he identified as employee 1 and employee 2 ratherthan using their names were discharged for the followingreasons: 1 was not doing her work properly, and 2 wasdischarged either because she was working slowly or couldnot work with her colleagues.20Paige then turned to Production Manager Tackes andasked him to address himself to Cerny's contention thatIlgenfritz had been mistreated since she had spoken out atthe March meeting. Tackes had some notes with him andafter obtaining Ilgenfritz'permission he read some datawith respect to her performance record, pointing out thatcertain instruments which she had worked on had beendamaged, referred to the quantity of her production andher record of tardiness and absenteeism.Ilgenfritzdisputed Tackes' recital of her record and held up a book,saying,"Iwant you to know,Mr. Tackes,I kept my ownrecords too about what I did on those days."Tackes askedIlgenfritz whether she would like to tell what her recordsindicated.Ilgenfritz replied,"All in due course and at theproper time and place."At one point during the meeting,President Zelazoobserved that it was getting close to the lunch hour andasked the employees whether it would not be better to endthe meeting at 12 o'clock.The employees generally askedhim to continue the meeting,so Zelazo indicated that themeeting would end at 12:30.During his presentation,President Zelazo spoke aboutthe fact that Respondent was a new business.According toVicePresident Paige, he continued as follows:.he said that he is accustomed to working with athird party, for example there's a full-time residentinspectorof the Governmenthoused in the plant ....Now, when you have a third party, like thisGovernment inspector,in the plant, many times thereare problems which arise, for example, products mayhave been completed and ready for shipment, butbecause the Government inspector is not around, orcannot sign off on it,shipments have been held up,and not sent out, although they were ready.Likewise,he said,if you want the union and the union comesinto the plant,I am concerned that a union may notunderstand the nature of our business,and the unionmay likewise,although I know I can work with them,but they may likewise,similar to the Governmentinspector situation,may get more difficult for me todo what in my opinion may be best for the Company.Let me take a very wild example ... and I don't wantanybody here ... to think that the example I'm takingis in any way something which the union will ask meto do, because I know it won't, but just to use it as anillustration,I'm setting it forth.For example ... wehave a parking lot right next to the alley,next to ourplant.Now, let's say the union would ask me and thecompany, and I am not saying it would,but let's makebelieve ... that the union asks me to build out into theparking lot in order to make more working spaceavailable for production people. Well, in my opinionwe may require this ... space for visitors who arecoming to inspect the plant, in order to give businessto us.Well, this is a difference of opinion which the unionand I would have; and if the union were to come in, Iwould not any longer have the freedom to do what Isee fit in every single instance,itwould be somethinglikeworking with the Government inspector,a thirdi"Respondent's treatment of Ilgenfritz is alleged to have beendiscriminatory in violation of Section 8(a)(3) of the ActHertreatment by Respondent is more fully discussedinfrai"Organizer Martin denied that he had ever called PresidentZelazoAlso, Zelazo admitted that he had never talked toOrganizer Martin before and did not recognize his voice It isunnecessary for the purpose of this proceeding to determinewhether Martin did, in fact, make the call that Zelazo received Iam satisfied that Zelazo testified credibly regarding this incident,and I conclude that someone who identified himself as OrganizerMartin did call Zelazo about Ilgenfritz2" Paige testified that she did not remember which of the tworeasons was given by Methenitis, that her memory was not certainas to this point ASTRONAUTICS CORP. OF AMERICAparty.But if a unionis elected, I know I could andwould work with the union.21Vice President Paige then spoke and said substantiallyas follows:.whether or not you decide to elect a union into thisplant is your decision, nobody else's. Now, the unionin itsletters to you has written that we "should shutup and mind our ownbusiness and letyou make upyour own minds", because you are adult. Now, I don'tthink that ... if we express our outlook on thesituation,we are not stopping you from making upyour own minds, but we arejust presenting ouroutlook to you, for your consideration.Now, if you believe what the union saidin its lettersto you, that this company desires "stooges and so-called faithful employees" to spy on you, then youshould vote for a union, and ... if you believe as theunion haswritten inits lettersthat we are vicious,then you certainly need a union. You should join andyou should vote for a union to protect you from us.. But itis difficult to stand up and speakat a timewhen you are accused of the type of thing which theunionwrote to you about .... If you believe that wediscriminateagainstour employees, then you shouldgo out and vote fora union, andif you believe as theunion wrote in itsletters to you that "you have beendenied your just.portion of the fruits of yourlabor," . . . then you should vote for a union.Paige then spoke of the financial difficulties that theCompany had experienced in the past. She continued asfollows:We can't make anypromisesto you like the unioncan. There's only one way that you can judge us, andthat is ourpastperformance, what you yourself haveseen with your own eyes in this company, and since Iknow many of you are new here, I can only suggestthat you speak to your fellow employees, those whohave been working here longer, to find out about thetimes when you may not have been here.She then referred to the profit-sharing plan and theinsurancebenefitsprogram that the Company hadinstitutedin the past and suggested that the employeesbear it inmind when they vote, and concluded as follows:Irrespective of whether or not aunioncomes intothe plant,Mr. Zelazo andIwillnot change incharacter and yourmanagers will not change incharacter.We are going to continue to be the sametype of people that we were in the past.Before the meeting concluded President Zelazo askedthe employees whether they liked this sort of meeting, andthe employees responded in favor of it. Zelazo then said,"Well, can Ipromise to continueto have these sorts ofmeetings?" Paige cautioned him not to promise anything.Zelazo then said, "Well, I don't care,I'm goingto promiseto continueto have these sorts of meetings, I have the rightto talk to my employees ...unionor nounion," and hepointed to Plant Manager Jefferson and directed him tosee toit thatsuchmeetingsbe held every 2 months.The foregoing recital of Zelazo's statement as to the effect ofunionization is the testimony of Vice President Paige,corroborated by President Zelazo Employees Miller and Calenzotestified to a different version The matter is more fully discussedInfra22Employees Miller and Calenzo who testified to the prediction633Of the numerous things said at this meeting, the GeneralCounsel contends that two statements were violative ofSection 8(a)(1) of the Act. They are Zelazo's promise tohold bimonthly meetings with the employees, union or nounion, and an alleged statement by Zelazo, not containedin either Paige's or Zelazo's account of the meeting. Thus,employee Gertrude Miller, corroborated by employeeCalenzo, testified that Zelazo said.If there wasn't a third party involved he could getmore contracts, therefore more employment, moreprofit, there would be more money in the profit-sharing plan, and as we became eligible for it, wewould all be gaining, by what he could attain withoutthe third party.No authorities were cited by the General Counsel tosubstantiate his contention that the foregoing statementswere violative of the Act.With regard to the promise to hold bimonthly meetings,I find and conclude that the statement did not constitute apromiseofbenefitwhichwould be accorded theemployees if the union lost the election. Zelazo made itplain to the employees that these meetings would be held"union or no union." I am unaware of any authority whichholds that an employer is prohibited from holdingmeetings of employees. CompareS.& H. Grossinger'sInc., 156 NLRB 223, where the Board held that a promiseof a more effective grievance procedure to be set up in thefuture was held to be violative of Section 8(a)(1) of the Act.However, unlike the promise in theGrossingercase,Zelazo's statement in the case at bar was not presented asaction to be taken by the employer in lieu of a union;rather, Zelazo made it clear that he would take such actioneven if there were a union.With regard to the prediction made by Zelazo, assumingarguendothat he made the statement attributed to him byemployees Miller and Calenzo,22 I am satisfied that it wasnothingmore than an economic prediction of whatbusiness the Respondent could enjoy if there were nounion. It was not a promise of a benefit which Respondentwas in a position to carry out. On the contrary, it was aprediction that Respondent could get more business fromparties over whom it had no control. A prediction of futurebenefits cannot be considered as a promise of benefits,unless the promise is unconditional and not contingent onthe obtaining of profitable business from customers. Here,thestatementattributedtoZelazowasnotanunconditional promise of benefit, but was not onlyindefinite,but, in addition, explicitly contingent onRespondent's getting more contracts and making moreprofit.As noted earlier in connection with the GeneralCounsel's contention that Respondent's letter of June 8contained a promise of benefit, "a vague suggestion of thepossibility that at some indeterminate date the Employermight evolve a formula whereby ... benefits could beincreased.fallsshortof the type of promisecontemplated by the Act"(American Laundry MachineryCompany,107 NLRB 511, 513, quoted with approval inJames A. Pearson, d/b/a Crystal Lake Broom Works,159NLRB 429).quoted above impressed me as credible witnesses, as did Paigeand ZelazoHowever,itisunnecessary to determine whichversion is correct,inasmuch as I concludeinfra,that even thestatement attributed to Zelazo by employees Miller and Calenzowas not violativeof the Act 634DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, I find and conclude that the complaintshould be dismissed in this regard.C.The Alleged Discrimination Against Jean IlgenfritzEmployee Jean Ilgenfritz was a member of theorganizing committee and a leading advocate of the Union.She wore her organizer's button openly and passed outunion buttons. Prioi to April, she did assembly work andwas considered to be a good producer. On or aboutApril 20, the work on her regular job ran out, and she wasassigned to soldering two leads on an instrument known asa "meter movement."23 Ilgenfritz worked on the metermovements until approximately 11 a.m., when she wasdirected to go to Foreman King's department where sheworked the remainder of the day. The next day, ForemanKing assigned her to stakingpins in terminalboards, aprocess which involved the operation of a press that seatedthe terminals in the plastic terminal boards.24Ilgenfritz had not previously performed either of the twooperations described above. Foreman King showed herhow to place the pins on the board and operate the press,but from the outset Ilgenfritz experienced difficulty in thatthe tips of the terminal pins bent when she operated thepress.Recognizing the difficulty, Ilgenfritz on severaloccasions called it to the attention of Foreman King andForrestBroadhead, a technician. On one occasion,Broadhead told her not to worry about it; that if the pinswere bent they could be repaired. On one occasion,Foreman King told her that when the terminal pin was notproperly located, she should hit it twice, but this onlyresulted in more bent pins. On another occasion, ForemanKing observed that a nut was loose on the press and themachine was not functioning properly. Ilgenfritz finallyrealized that she was suppose to pull down the plunger onthe press manually to insure that each terminal pin fittedproperly prior to actually staking it. She admitted thatKing had demonstrated this procedure to her, but statedthat she understood that he meant that she should do itonly once in a while to test the terminals.On April 21, Production Manager Tackes was called tothe stockroom to see a quantity of meter movements whichwere damaged. The two foremen from the production areainvolved were also called in. By checking the timesheets,the men were able to identify the two employees who hadworked on these instruments. One was Ilgenfritz; theother was an employee by the name of Simms who workedon the second shift. Tackes inquired of Foreman Hessewhy Ilgenfritz had been put on this job, and was told thathe chose her because, although she had never worked onthemeter itself, she had worked on portions of theinstrument adjacent to the meter, so that she knew thedelicacy of the particular part involved. Her normal jobwas soldering; consequently, she was deemed to be alogical person to solder the wires on the meter movements.Ilgenfritz was called in and asked to identify the metermovements upon which she had worked. She identifiedsome, among which were instruments that were damaged,in that the wires on which the flags were mounted werebent. Ilgenfritz suggested that somebody else might havecaused the damage. However, Tackes did not accept that21 A meter movement is a delicateinstrumentapproximately 4inchesin diameterThe leads referred to are two thin wires ofapproximately three-quarters of an inch in length upon each ofwhich is mounted a tiny flagThe terminal boards are about 1/2 by 1-1/2 inches in sizeexplanation because each meter movement is mounted inthe cap of a jar, comes to the operatorin a glass jar afterhaving been inspected, and is immediately replaced in thejar by the operator after the wires are soldered. The jarthen goes to the stockroom without further handling.Employee Simms was also interviewed separately in thesame mannerwhen he came to work.Ilgenfritz then returned to work on the terminal boards.Later that day, Tackes was called to Foreman King's areabecause King had discovered a large number of damagedterminal boards. Approximately 90 of the 455units thatIlgenfritz had worked on were damaged in that the pinswere bent. Ilgenfritz was then called to Tackes' office andasked if she was aware of the damage. She admitted thatshe was aware, but explained that she had difficulty withthe job.Because Ilgenfritz had always been a good worker,Tackes suspected that her sudden poor performance wasdeliberate.He thereupon attempted to call theRespondent's attorney who earlier had cautionedagainstany precipitous actionagainstany union adherent. Helearned that the attorney was out and would not beavailable until the following Wednesday. He thereuponasked Ilgenfritz to stay out of the plant until he had anopportunity to conferwithRespondent'sattorney.Ilgenfritz asked Tackes if this was a layoff or dismissal, ordisciplinary action. Tackes answered in the negative. Shethen asked him ifitwasbecause of her unionactivities,and Tackesagainsaid, "No." Later the same day, Simmswas also told to stay home until Wednesday.On Monday, April 25,Ilgenfritzcame to the plant withUnionRepresentativeMartin and attempted to seeTackes. Tackesexplainedto Ilgenfritz by telephone thatthere was nothing further to discuss at that time becausehe had not yet been able to get in touch with theRespondent's attorney. That afternoon, at the end of thenormalworkshift, there were two representatives from theUnion on the outside of the plant handing out a circularalleging that Ilgenfritz had been laid off for union activity.That evening, Tackes was able to reach Respondent'sattorney at his home. The attorney advised Tackes thatthere was insufficient evidence of sabotageand that itwould be best to call the people back to workas soon aspossible and to place them on tasks in which they could dolittledamage.Upon receiving this advice, Tackestelephoned Ilgenfritz and told her that she could return towork as soon as she desired. He also tried to reach Simmsby telephone but was unsuccessful. Ilgenfritz returned towork the following day, April 26, and was assigned tomaking gaskets. She was paid for the day that she hadbeen away from work.The General Counsel contends that Ilgenfritz' layoff wasbecause of her union activity. The facts do not support thecontention. I am satisfied that Ilgenfritz' activity for theUnion was not the basis for Production Manager Tackes'action. The work done by her on the meter movements andtheterminalboardswaspatentlyunsatisfactory.Moreover, there werenumerousother employeeswearingorganizer's buttons openly. No action was takenagainstany of them. Conversely, Simms who was not known to bea unionadherent was also asked to stay away from theThirteen small metal posts or pins are mounted on the terminalboard Of these, nine do not go all the way through Four, one neareach corner, go all the way through the board and protrude aboutthree-eighths of an inch on each side of the board. ASTRONAUTICS CORP. OF AMERICA635plant untilWednesday. In sum, there was a reasonablebasis for Tackes' action, and there has been no showingthat it was discriminatorily motivated.In the alternative, the General Counsel argues thatassuming,arguendo,that Tackes had a good-faith beliefthat Ilgenfritz had engaged in sabotage, her suspensionwas nevertheless discriminatory because she had not, infact,engaged in such conduct In support of thiscontention, the General Counsel relies onN.L.R.B. v.Burnup and Sams, Inc.,379 U.S. 21. The case is inapposite.There, two employees were discharged because the em-ployer was informed that, while soliciting another em-ployee to join the Union, they had told him that the Unionwould use dynamite to get in if the Union did not acquirethe authorizations. At the hearing, it developed that theallegedthreatwas not made and the employer'sinformationwas untrue. In upholding the Board, theSupreme Court said:In sum,§8(a)(1) is violated if it is shown that thedischarged employee was at thetime engaged in aprotected activity, that the employer knew it wassuch, that the basis of the dischargewas anallegedact of misconduct in the course of that activity, andthat the employee was not, in fact, guilty of thatmisconduct.(Id.at 23)In the instant case, Ilgenfritz was not engaged in anyconcerted or protected activity when she produced thedefective work.It istrue that Production Manager Tackeserroneously thought that her defective workmanship wascaused by her attitude toward the Respondent, which inturn,was based on her prounion feelings. But anantiemployer attitude is not equivalent to being engaged ina protected activity. I therefore recommend that thecomplaint be dismissed in this regard.D. The Alleged Violation of Section 8(a)(4)On May 11, Respondent issued a written reprimand toemployee Jean Ilgenfritz. The complaint alleges that thereprimand was issued to her because of her membershipin, sympathy for, and activities on behalf of the Union andbecause she had previously given testimonyin a hearingconducted by the Board.There is nosubstantialdispute as to the facts. OnMay 9, Ilgenfritz asked Foreman King for permission to beabsent from work the following day to attend the hearing inCase 30-RC-434. Foreman King gave her permission, butadmittedly instructed her to call in the next morning toadvise that she would be absent that day. Ilgenfritzattended the hearing, but in her excitement forgot to callin.Shortly after she returned to work the followingmorning,Foreman King approached her and asked herwhy she had not called in the day before. Ilgenfritz repliedthat she had completely forgotten about it King admittedthat she "genuinely" appeared to have forgotten hisinstructionsNevertheless, he gave her a written warningnotice for failing to call in her absence.Foreman King testified credibly that the Respondenthas a rule generally applicable that employees who are tobe absent should call in as close to 8 a.m. as possible. TheRespondent does not have a rule to the effect that anemployee must also call in on the day of absence if, on aprior day, he has already received permission to be absentForeman King, however, in his own department doesmaintain a rule requiring the employee to call in in themorning of the day of absence even though the employeehas previously received permission to be absent. Heexplained the reason for his rule as follows:It's the duty of the receptionist to receive andrecord all these calls, and, myself, I had been ill at thetime, and I wasn't sure just when I would be available,if I were available, and with a call-in, this makes theman who is taking over in my absence, it gives him anidea of who's going to be there and who isn't.That Foreman King did in fact have such a rule in hisdepartment is substantiated not only by the testimony ofemployees of his department, but by the testimony ofIlgenfritzherself.Thus, she testified that she hadreceived advance permission from Foreman King to attenda conference in the representation case on May 2, and thatshe did call in at approximately 8 a.m. of the day of herabsence.''It is also clear from the record that Foreman Kingenforced his rule. Thus employee Dekeyser received awrittenwarning on May 19 for failure to call in hisabsence. In late 1965, four different employees receiveddisciplinary suspensions on that account. In two of thesecases, suspensions were issued even for a first offense. Itwas not established whether in these instances, priorpermission to be absent had been granted. However, sinceForeman King imposed the same requirements, it appearsthat Ilgenfritz was not subjected to disparate treatment.There is one instance that might possibly be construedas disparate treatment in the enforcement of ForemanKing's rule. Employee Banks testified that on one occasionshe asked permission to be absent the following morning,and although aware of Foreman King's requirement thatshe call in her absence the following morning failed to doso.When she returned to work the day after her absenceshe was given a verbal reprimand by Foreman King for herfailure to call in. The General Counsel argues that on thebasis of the foregoing I must draw the inference thatIlgenfritz received a written reprimand as distinguishedfrom an oral one, because of her union activity. I cannotdraw this inference on the basis of an isolated instance,particularlywhen before the beginning of the Union'sorganizing campaign, other employees had receivedsuspensions-a much more stringent punishment thanIlgenfritz received-for violating the rule.Accordingly, I recommend that the complaint bedismissed in this regard.E. The Dischargeof Phyllis FlikeidPhyllis Flikeid was hired by the Company on April 1,and was discharged on May 13. The General Counselcontends that her discharge was discriminatory; theRespondent contends that she was discharged for cause.Flikeidwas hired as a probationary employee'' forproduction assembly, because she had a background inForeman King testified that he instructed her tocall in onMay 2,while Ilgenfritz testified that King said nothing about herbeing required to call in I credit King's testimony in this regard,as there would appear to be no reason for Ilgenfritz'calling in onMay 2, unless she was either aware of Foreman King's rule or hadbeen instructed by him to call in2'New employees are hired by the Respondent for aprobationary period of 3 months, during which time they arejudged by their supervisor as to whether they can do the -bproperly Flikeid denied that she was aware of the fact that shewas a probationary employee However, the credited testimony ofemployee Calenzo, witness for the General Counsel, reflectsFlikeid's awareness of the fact that she was a probationaryemployee 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat type of work,and the Respondent was anticipatingcommencement of production pursuant to a new contract.The work on the anticipated contract,however, wasdelayed and after a short period,Flikeid was transferred tothe data processingarea. Atthat time the Respondent wasputting its accounting records into the data processingsystem and required proofreading of IBM cards at theinitial stages. Flikeid indicated that she had done IBMsorting in her previous employment and knew essentiallywhat was required in proofreading.Flikeid's new job alsorequired the filing of cards.Flikeid did not prove to be a satisfactory employee. As aproofreader she failed to catch errors in the punchcards.s'Also, Flikeid who admitted to being a talkative person wason a number of occasions talking with other employeesaway from her work station when she should have beenfiling IBM cards .211The General Counsel's contention that Flikeid wasdischarged because of union membership is based uponher testimony that she wore a union button the day beforeshe was discharged and had had a conversation with theProduction Manager Tackes in which she complained thatemployee Ilgenfritz was being discriminated against.I am satisfied that Flikeid was discharged because shewas an unsatisfactory employee and not because of herunion membership.As I have previouslyindicated, therewere many employees who openly wore union buttons andwho were not discriminated against. Nor was Flikeidparticularly active in the Union's organizational campaign.The fact that an employee is a union member will notshield him from discharge for good cause.E.g.,N.L.R.B. v.Mylan-Sparta Co., Inc.,166 F.2d 485, 490-491 (C.A. 6);Wellington Mill Division, West Point Manufacturing Co.v.N.L.R.B.,330 F.2d 579, 586, cert denied 379 U.S. 882.Accordingly, I recommend that the complaint bedismissed in this regard.against a leading union adherent,Jean Ilgenfritz,because of her activities in support of the Union, andthen used a captive audience meeting on June 21,1966, to capitalize upon its discriminatory program bya campaign of character assassination and personalvilification of the leading union instigator.7.By like and related conduct, the Employer hadinterfered with the free choice of its employees as tothe question of union representation.Based upon the foregoing findings and conclusions, Irecommend that objections 1, 3, 4, 6, and 7, be overruled.With regard to objection 6, I have not previously discussedthe allegation that the Employer used a captive audiencemeeting on June 21 to capitalize on its discriminatoryprogram by a campaign of character assassination andpersonalvilificationof the leading union instigator(Ilgenfritz).With regard to this allegation, I find andconclude that the meeting of June 21 was not a captiveaudience meeting, in that attendance at the meeting wasvoluntary and was so announced to, and understood by,the employees.With reference to the alleged characterassassination and personal vilification of Ilgenfritz, thematter of her treatment was not raised by the Employer,butwas raised by another employee, and before theEmployer discussed Ilgenfritz' work record and thealleged telephone call from Union Organizer Martin, itsecured the permission of Ilgenfritz to discuss thesematters openly. Accordingly, I find that the allegation hasnot been substantiated.Based upon my findings and discussion above, I findand conclude that objection 2 has been proved bysubstantial evidence on the record considered as a wholeand should be sustained by the Regional Director.VITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEV.FINDINGS AND CONCLUSIONS ON OBJECTIONS IN CASE30-RC-434As noted at the outset, the following objections filed bythe Union to conduct affecting the results of election wereconsolidatedwith the complaint cases herein for thepurpose of eliciting evidence pursuant to which the Boardmay discharge its duties under Section 9(c) of the Act:1.Since on or about April 20, 1966, the Employerhaspromulgatedandenforcedinvalidanddiscriminatory no-solicitation rules.2.Since on or about April 20, 1966, the Employerhas coercively interrogated employees concerningtheir union preference and activities,and unlawfullyassisted,induced and encouraged employees torepudiate their union designation.3.Since on or about April 20, 1966, the Employerhas announced and granted wage increases to certainand selected employees designed to reward anti-unionsympathizers and penalize union adherents.4.On or about June 21, 1966, the Employer openlypromised to grant wage increases and "take care of"the other problems if the employees rejected theUnion.6.SinceonoraboutApril 20,andmoreparticularly on May 11,the Employer discriminated" According to Production Manager Tackes,he spoke toFlikeid three times about her failure to catch errors whileproofreading Flikeid admitted that Tackes spoke to her onceThe activities of theRespondentset forth in section IV,above, occurringin connectionwith theRespondent'soperationsdescribedin sectionI,above, have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tendto lead tolabordisputes burdening and obstructing commerce andthe free flow of commerce.VII.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, Ishall recommend that it cease and desist therefromand that it take certain affirmative action designed toeffectuate the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that the Respondent, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Interrogating employees concerning their or otheremployees'membership in, or activities on behalf of,InternationalBrotherhoodofElectricalWorkers,Local 494, AFL-CIO, or anyother labor organization of itsabout errors I credit Tackes'testimony" The credited testimony of Tackes and Warren Klemmick, hisassistant,who was assigned to data processing at that time ASTRONAUTICS CORP. OF AMERICAemployees, in a manner constituting interference,restraint, or coercion within the meaning of Section 8(a)(1)of the Act.(b)Threateningemployeeswithreprisalsandretribution if the International Brotherhood of ElectricalWorkers,Local494,AFL-CIO or any other labororganization of its employees, is selected as the collective-bargaining representative of the employees.(c)Soliciting employees to revoke authorizations giventoInternationalBrotherhood of ElectricalWorkers,Local 494, AFL-CIO, or any other labor organization, orsuggesting that they draft or sign written revocations ofauthorizations given to any union, or assisting in thedrafting of such revocations.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assist anylabororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concertedactivitiesfor the purpose of collectivebargaining or othermutualaid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right is affected by the proviso of Section 8(a)(3) ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act-(a)Post at its Milwaukee, Wisconsin, plant copies of theattached notice marked "Appendix.""' Copies of saidnotice, to be furnished by the Regional Director for Region30, after being duly signed by an authorized representativeofRespondent,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bysaid Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 30, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith .31)IFURTHER RECOMMEND that the complaint herein bedismissed insofar as it alleges violations of the Act notheretofore found.IFURTHER RECOMMEND that Case 30-RC-434 besevered from the consolidated complaint in Cases30-CA-384 and 30-CA-397, and that Case 30-RC-434 beremanded to the Regional Director for Region 30 for suchaction as he may deem appropriate.' I2" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order ""' In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 30, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith "" Collins& Aikman Corp,143 NLRB 15,16APPENDIXNOTICE TO ALLEMPLOYEES637Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interrogate employees concerningtheir or other employees' membership in or activitieson behalf ofInternationalBrotherhood of ElectricalWorkers, Local 494, AFL-CIO, or any other labororganizationofouremployees,inamannerconstitutinginterference,restraint,or coercion withinthe meaningof Section 8(a)(1) of the Act.WE WILL NOT threaten employees with reprisalsand retribution if theInternationalBrotherhood ofElectricalWorkers, Local 494, AFL-CIO, or anyother labororganizationof our employees, is selectedas the collective-bargainingrepresentative of theemployees.WE WILL NOTsolicitemployees to revokeauthorizationsgivento InternationalBrotherhood ofElectricalWorkers, Local 494, AFL-CIO, or anyother labor organization, or suggest that they draft orsign writtenrevocations of authorizations given to anyunion, or assistin drafting of such revocations.WE WILL -NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, to form,join,or assistany labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collectivebargainingor othermutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right isaffected by the proviso of Section 8(a)(3) of the Act.All of our employees are free to become orremain, or torefrain from becoming or remaining, members of theabove-named Union or any other labororganization.ASTRONAUTICSCORPORATION OF AMERICA(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Second FloorCommerce Building, 744 North Fourth Street, Milwaukee,Wisconsin 53203, Telephone 272-8600.